--------------------------------------------------------------------------------

EXHIBIT 10.37
 
NOTICE OF CONFIDENTIALITY RIGHTS:  IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE
OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS:  YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.
 

STATE OF TEXAS  §    § COUNTY OF HARRIS  §

  

FIRST MODIFICATION TO DEED OF TRUST
 
THIS FIRST MODIFICATION TO DEED OF TRUST (this “Modification”), is executed by
DEEP DOWN, INC., a Nevada corporation (“Grantor”), for the benefit of WHITNEY
NATIONAL BANK, a national banking association (together with its successors and
assigns, “Lender”), and is effective for all purposes as of April 14, 2010.
 
RECITALS
 
A.    Grantor, as borrower, and Lender previously entered into that certain
Credit Agreement dated as of November 11, 2008 (as amended by the First
Amendment to Credit Agreement dated as of December 18, 2008, the Second
Amendment to Credit Agreement dated as of February 13, 2009, the Third Amendment
to Credit Agreement dated as of May 29, 2009, and as further amended, the
“Existing Credit Agreement”).
 
B.    To secure Grantor’s obligations under the Existing Credit Agreement,
Grantor executed, among other documents, that certain Deed of Trust, Security
Agreements and UCC Financing Statement for Fixture Filings, to Gary M. Olander,
as Trustee, for the benefit of Lender, dated effective May 29, 2009, and
recorded on June 1, 2009, in the Real Property Records of Harris County, Texas,
under Clerk’s File No. 20090234354 (the “Deed of Trust”).
 
C.    Grantor and Lender have agreed to amend and restate the Existing Credit
Agreement in its entirety pursuant to that certain Amended and Restated Credit
Agreement dated as of November 11, 2008, and amended and restated through the
date hereof (as amended, restated, or supplemented, the “Credit Agreement”).
 
D.    In connection with the Credit Agreement, and as a material inducement to
Lender’s execution thereof, Lender and Grantor have agreed to amend that certain
Deed of Trust, subject to the terms and conditions herein.
 
E.    Capitalized terms not defined herein shall have the meanings ascribed to
them in that certain Deed of Trust.
 
In consideration of the mutual promises contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Grantor and Lender agree to amend that certain Deed of Trust as
follows:
 

--------------------------------------------------------------------------------


 
1.   Modification to Deed of Trust.
 
(a)   Section 1 of the Deed of Trust is amended to delete the defined term
“Credit Agreement” in its entirety and to replace it with the following:
 
“Credit Agreement means that certain Amended and Restated Credit Agreement dated
as of November 11, 2008, and amended and restated through April 14, 2010, and
executed by Grantor, as borrower, and Beneficiary, as lender, as the same may be
amended, restated, or supplemented from time to time.”
 
2.   Scope of Modification; Ratification.  Except as specifically amended by
this Modification, the Deed of Trust is unchanged and continues in full force
and effect.  Grantor hereby ratifies and confirms the terms of the Deed of Trust
(as the same is affected by this Modification), reaffirms its obligations under
the Deed of Trust, and agrees the Deed of Trust remains in full force and effect
and continues to be a legal, valid, and binding obligation enforceable in
accordance with its terms (as the same is affected by this Modification.)
 
3.   Lien Continuation.  The liens granted in the Deed of Trust are hereby
ratified and confirmed as continuing to secure the payment of the indebtedness
described therein, including but not limited to, the Obligation (as defined in
the Credit Agreement).  Nothing herein shall in any manner diminish, impair or
extinguish the indebtedness under the Credit Agreement or the liens securing
such indebtedness.


4.   Governing Law.  This Modification shall be governed by and construed in
accordance with, and its performance enforced, under laws of the State of Texas.
 
5.   Severability of Provisions.  Any provision of this Modification which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
6.   Execution in Counterparts.  This Modification may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which counterpart, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Modification.
 
7.   Successors and Assigns.  This Modification binds Grantor and its successors
and assigns, and inures to the benefit of Lender and its successors and assigns.
 
8.   Entire Agreement.  THE DEED OF TRUST AS AMENDED BY THIS MODIFICATION AND
ALL OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[Signature and Acknowledgment appear on following page.]
 
2

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, this Modification us executed as of the date set forth in
the notary acknowledgement below but is to be effective for all purposes as of
the date set forth in the preamble to this Modification.
 


 
GRANTOR:
 
DEEP DOWN, INC.,
a Nevada corporation
         
 
By:
/s/ Eugene L. Butler       Eugene L. Butler       Chief Financial Officer      
   




STATE OF TEXAS  §    § COUNTY OF HARRIS  §

  
This instrument was acknowledged before me on April 13, 2010, by Eugene L.
Butler, Chief Financial Officer, of Deep Down, Inc., a Nevada corporation, on
behalf of said corporation, and for the purpose and consideration therein
stated.
 
 

(notary seal)
/s/ Karen D. Billiot, Notary Public 
NOTARY PUBLIC IN AND FOR THE
STATE OF TEXAS

 

RECORD AND RETURN TO:


Porter & Hedges, L.L.P.
1000 Main Street, 36th Floor
Houston, Texas  77002
Attention:  Janine E. Yee
 
 
 
 
 
 
Signature and Acknowledgment Page to the First Modification of Deed of Trust
 
3

--------------------------------------------------------------------------------

 